ORDER
PER CURIAM.
On consideration of the certified order suspending respondent from the practice of law in the state of New Jersey for a period of three months, this court’s December 19, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of a three month suspension with a fitness requirement should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Jerrold N. Kaminsky is hereby suspended from the practice of law in the District of Columbia for a period of three months with reinstatement contingent upon a showing of fitness. See, In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194,198 (D.C.2007). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).